THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:

DATED: January 30, 2019

                                                  G. Michael Halfenger
                                                  Chief United States Bankruptcy Judge



                       UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN



In re:

         Rhonda M. Campbell,                          Case No. 15-21845-GMH
                                                            Chapter 13
               Debtor.



                  ORDER DENYING MOTION FOR ABANDONMENT



         On October 16, 2018, Specialized Loan Servicing, LLC filed a motion for relief

from the automatic stay and abandonment with respect to the debtor’s property located

at 4061–4063 North 39th Street, Milwaukee, Wisconsin 53216. The deadline to object to

the motion was October 30, 2018. No one objected, but Specialized Loan Servicing did

not file a proposed order granting its motion.

         On January 7, 2019, the court entered an order explaining that, by operation of 11

U.S.C. §362(e)(1), the automatic stay terminated with respect to Specialized Loan

Servicing after November 15, 2018. Accordingly, the court denied Specialized Loan

Servicing’s motion for relief from the automatic stay as moot.

         The court further ordered that it would not take any action with respect to



               Case 15-21845-gmh      Doc 50     Filed 01/30/19   Page 1 of 2
abandonment until a proposed order was filed and advised that if a proposed order

was not filed by January 22, 2019, the court could deny the motion for abandonment

without further notice or hearing. Specialized Loan Servicing has not filed a proposed

order granting its motion for abandonment.

      Therefore, IT IS ORDERED that Specialized Loan Servicing, LLC’s motion for

abandonment is denied.

                                         #####




            Case 15-21845-gmh       Doc 50   Filed 01/30/19    Page 2 of 2
